Citation Nr: 1309075	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  06-07 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for cataplexy and narcolepsy.

2. Entitlement to service connection for benign prostatic hypertrophy (BPH).

3. Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board previously adjudicated the Veteran's claim in August 2011.  The Veteran's claim for service connection for cataplexy and narcolepsy, contracture of the ankle and foot joints, hammertoes with contracture, metatarsalgia, bunion deformity, coronary artery disease and allergic rhinitis was denied.  The issues of entitlement to service connection for BPH and diabetes mellitus were remanded.

The Veteran appealed the Board's denial of service connection for cataplexy and narcolepsy to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and VA's General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision in regard to that issue.  The Joint Motion also requested that the Court remand the case to the Board for further development and re-adjudication in accordance with the directives of the May 2012 Joint Motion.  

The Court granted the Joint Motion for remand in May 2012 and returned the case involving service connection for cataplexy and narcolepsy to the Board.  The Court dismissed the appeal as to the denial of service connection for the remaining issues.

The Board wrote to the Veteran in October 2012.  The Veteran was advised that the case was returned to the Board by the Court.  He was further advised that he had 90 days to submit additional evidence or argument in support of his claim.  The Veteran's representative submitted additional argument in support of the claim in March 2013.

As noted, the Board remanded the issues of entitlement to service connection for diabetes mellitus and BPH in August 2011.  The development on those issues has been completed and the issues have been returned to the Board for appellate review.

The issue of entitlement to service connection for cataplexy and narcolepsy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the evidence of record indicates that his current benign prostatic hypertrophy (BPH) is related to active service.

2.  The Veteran does not have diabetes mellitus that is related to his military service. 


CONCLUSIONS OF LAW

1.  The Veteran has BPH that is likely the result of disease incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated during active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from September 1974 to January 1978.  His military occupational specialty (MOS) was a cook.  He did not serve in the Republic of Vietnam.  

A review of the claims folder reflects that the Veteran was denied entitlement to outpatient dental treatment in February 1979.  Although he disagreed with that denial he did not perfect an appeal of the issue.  The claims folder also reflects that the Veteran claimed, and received, VA education benefits beginning in 1978.  He continued to receive such benefits up through 1983.  In fact, the Veteran sought to receive higher educational benefits by including his spouse in 1983.  

The Veteran submitted a claim for entitlement to nonservice-connected disability pension benefits in June 1999.  Among the several disabilities listed by the Veteran were diabetes mellitus, narcolepsy/cataplexy syndrome, and prostatitis.  The Veteran listed dates of onset for the disabilities as November 1993 for his diabetes and October 1979 for his prostatitis.  

The Veteran's claim for benefits was denied in June 1999.  The basis for the denial was excessive income.

The Veteran submitted his current claim for VA disability compensation benefits in February 2004.  He claimed a number of issues at that time.  Pertinent to this decision were claims for service connection for diabetes mellitus and BPH.

The Veteran service treatment records (STRs) were obtained.  The STRs do not reflect assessment or treatment for diabetes mellitus.  The Veteran underwent a number of urinalyses during service and there was no evidence of glucose in his urine at any time.  The Veteran did report a family history of diabetes with his parents on his enlistment physical examination of August 1974.

The STRs do show that the Veteran was seen in September 1974 for complaints of burning on urination.  The clinical entry said the Veteran thought he had a positive venereal disease research laboratory (VDRL) test at the time of his enlistment.  The enlistment physical examination does show a positive test result.  He underwent several serology tests and was discharged from the clinic in October 1974.  There were no additional complaints regarding difficulty urinating or burning on urinating at that time.  The final entry from October 1974 noted that the tests were negative and no medications were given.  He was seen in November 1975 with a complaint of pain with urination.  Laboratory tests were negative at that time.  

No findings regarding diabetes mellitus or BPH were noted on the Veteran's separation physical examination of December 1977.  The Veteran listed a history of venereal disease on his Report of Medical History.  He did not list a history of frequent or painful urination.

The Veteran's claim for service connection for diabetes mellitus and BPH was denied in October 2004.  At that time, the RO determined that there was no evidence for either disorder in service and no current evidence of the claimed disorders.

VA treatment records for the period from November 1999 to August 2005 were associated with the claims folder.  The records were from the VA medical center (VAMC) in Indianapolis.  The records show the Veteran was seen for the first time in November 1999 in order to establish care at that facility.  His diabetes mellitus and BPH were recorded in the problem history but no opinion was ever provided to address the etiology of either disorder.  A clinical entry from June 2001 recorded that the Veteran reported that he had had diabetes for seven years.  This would correlate with his reported onset of November 1993 that he listed with his pension claim in June 1999.

Private treatment records from St. Vincent's Hospital, for the period from January 2001 to April 2002 do not address either disability.  

Records from M. E. Vollmer, M.D., for the period from October 1995 to December 2004, primarily relate to evaluation and treatment of the Veteran's cataplexy and narcolepsy.  The initial record from October 1995 noted adult onset diabetes mellitus.  The Veteran's BPH was noted on several entries beginning in 1997.  A medication used to treat BPH, Hytrin, was noted as prescribed in a number of entries.  Dr. Vollmer did not address the etiology of the diabetes or BPH.

Records from M. L. Smith, M.D., for the period from July 1994 to April 2005, were also developed.  The records related primarily to evaluation and treatment of the Veteran's cardiac condition.  A July 1994 report listed a past medical history of non-insulin dependent diabetes mellitus.

VA records from the VAMC in Oklahoma City, Oklahoma, were received in January 2006.  The records reflect treatment provided from July 1986 to December 1987.  The initial entry, dated in July 1986, is a consent form to perform a cystoscopy.  There is no correlating clinical entry or report of findings.  In March 1987 the Veteran was seen in the genitourinary (GU) clinic for a complaint of prostatitis.  An entry from July 1987 reported a long history of prostatitis/prostadynia.  He was seen several times during 1987 and treated for prostadynia and prostatitis.  

There was no mention of diabetes mellitus; however, an entry from August 1987 ordered a blood glucose reading.  The results of that test showed a glucose level of 85 with the normal range listed on the laboratory report as being from 65-110 milligrams/deciliter.  Also, there was one additional page of a VA Form 10-10, VA Application for Medical Benefits, dated in June 1980.  The form shows the Veteran as applying for VA outpatient care from the VAMC in Palo Alto, California.  In block 15 of the form, the claimant is asked to report whether they have ever received hospital treatment, domiciliary care or outpatient treatment.  The Veteran reported he had not received any of those benefits.  

The form did not list any specific medical condition as requiring treatment.  The Board does note that the Veteran submitted a VA Form 22-1999b, Notice of Change in Student Status - Institutional Courses Only, dated in December 1980.  The form was used to report the Veteran's dropping of courses due to his being treated for mononucleosis.

Additional records from St. Vincent's Hospital, dated in August 2002, were not relevant to the issues on appeal.

The Veteran perfected his appeal in March 2006.  At that time he provided several theories in support of service connection but no evidence.  He felt a high carbohydrate diet in the military contributed to his developing diabetes.  He also stated that he was treated for diabetes mellitus and BPH as of February 1, 1978, less than a month after he left service.  In support of this contention the Veteran submitted a copy of a VA Form 10-1124a, appointment card, that listed appointments with endocrinology and GU clinics beginning in February 1978.  The form included the Veteran's name and identifying number at the top of the form and appointments from February 1978 to December 1978.  He also submitted a copy of a VA Patient Data Card with his identifying information and showing an address in California.  

The Board notes that the address on the VA card corresponds to an address used by the Veteran beginning in December 1982.  His numerous education forms provide multiple addresses for him prior to that time.  This card was used to imprint the Veteran's personal information on the December 1986 cystoscopy consent form at VAMC Oklahoma City.

The Veteran identified receiving treatment for a prostate condition at the VAMC in San Diego, California, in 1988.  Records from that facility were received in October 2006.  The entries are dated in April 1998 but they do not reflect treatment related to the Veteran's prostate.  Of note, the Veteran's VA data card imprinted on several documents now reflected an address in Indianapolis.  However, the Veteran has not identified receiving any VA treatment in Indianapolis prior to 1999.

The Veteran testified at his hearing in November 2006.  He thought his diabetes mellitus could be due to the food he ate in service or chemical exposure to include the loading of fertilizer on one occasion.  He did not identify any source of medical evidence that would relate his diabetes to service.  The Veteran also testified that he had some urinary problems in service, he cited the time where he had burning on urination.  He said he was treated within a year after service.  

Additional VA records for the period from July 2005 to March 2007 were received.  The records reflect treatment for the Veteran's diabetes mellitus and BPH.  However, there are no entries that assess whether the claimed disabilities are related to the Veteran's military service.

The Board remanded the Veteran's claim for service connection for diabetes mellitus and BPH in May 2010.  The remand addressed conflicting responses to requests for VA records from the VAMC in Palo Alto, California.  The AMC was instructed to again request the records, to include requiring retrieval from the archives if necessary.  

The AMC requested records from the VAMC for the period from January 1978 to December 1987.  The VAMC responded in May 2010.  The response stated that there were no records of treatment for the Veteran for the period requested.  The response also indicated there were no archived records.

The AMC prepared a memo to the claims folder to reflect the request made and response received in June 2010.  The Veteran was issued a supplemental statement of the case (SSOC) that informed of the efforts made to locate the records in May 2011 and his case was returned to the Board.  

The Board adjudicated a number of issues but remanded the issues of service connection for diabetes mellitus and BPH in August 2011.  Examinations and opinions were requested for the two issues.

The Veteran was afforded VA examinations in August 2011.  The examiner was provided with the claims folder for review.  In regard to the Veteran's diabetes mellitus, the examiner noted that the Veteran reported being diagnosed in 1988.  She noted the Veteran was currently prescribed medication for treatment of his diabetes, to include injection of insulin.  The examiner also identified what she believed additional medical conditions as likely as due to the Veteran's diabetes mellitus.  These include erectile dysfunction, a cardiac condition and hypertension.  

The same examiner also examined the Veteran in regard to his BPH claim.  She noted that the Veteran had been diagnosed with erectile dysfunction and BPH.  The examiner said the Veteran did not require continuous medication for his prostate condition.  She also said he did not have a voiding dysfunction.  The examiner said she did not conduct a physical examination of the Veteran at his request.  

The examiner provided opinions in regard to the two claimed issues.  As to diabetes mellitus the examiner noted that the Veteran was discharged from service in January 1978.  She also noted that he was a Vietnam era veteran but had not served in Vietnam and was not exposed to Agent Orange.  She said the Veteran believed he began treatment for his diabetes in 1988 but claimed he was diagnosed with the condition within one year after service.  She noted the Veteran had provided a copy of an appointment card that listed several endocrinology clinic appointments in 1978.  The examiner further noted that there were no records to show these appointments were kept, and if so, what diagnosis or treatment was rendered.  She concluded that the evidence of record did not establish a nexus between the Veteran's diabetes mellitus and his military service.

The examiner stated it was less likely than not that the Veteran's claimed BPH was related to service.  She said it was a matter of record that the Veteran was seen multiple times at the GU clinic in 1978.  She said he was repeatedly diagnosed with prostadynia and recurrent prostatitis.  She said neither of these diagnoses was associated with BPH.  The examiner added that medical literature said that BPH was so common that all men would have an enlarged prostate if they lived long enough.  

The AMC continued to deny the Veteran's claim for service connection in September 2012.  The Veteran was issued a SSOC that addressed the additional evidence added to the record and the basis for the continued denial.  The Veteran was informed that he had 30 days to submit additional argument and/or evidence before his case would be returned to the Board.

The Veteran submitted a response to the SSOC in October 2012.  He said that he was possibly misdiagnosed at the Palo Alto VAMC in 1978.  He said that instead of chronic prostatitis it could have been BPH or both.  He said that men were known to have both at the same time.  He went on to say that both chronic prostatitis and BPH were treated with the same medications and antibiotics would be added if there were infections.  He also said that VA had purged his records of treatment and, therefore, it was inconclusive if he had one or both conditions.  

In addition, the Veteran said that the VA examiner was a general practice examiner and had limited medical specialized training in urology.  He said he expected he would examined by an urologist that specialized in the area.  He also said that the diabetes mellitus examination was not conducted by a diabetes and endocrinology medical doctor.  The Veteran questioned how VA could rely on the medical opinions from a physician that was not a specialist in the field.  The Veteran did not submit any evidence to support his supposition that he should have been examined by experts or specialists in the respective fields.  Nor did he submit any evidence to show that the VA examiner was not competent to perform the examinations.

Finally, the Veteran submitted a copy of a claim for payment for mileage submitted to the Palo Alto VAMC in April 1986.  The form reflects that the Veteran had a round trip of 32 miles for an appointment to have a cystoscopy.  The Veteran did not submit any medical records in association with the claimed appointment.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

A.  Service Connection for BPH

The Veteran's STRs do not contain entries identifying a prostate disorder as such.  However, they do show a report of VD on entry to service and monitoring of his GU status for over a month.  The Veteran was also evaluated for burning on urination in November 1975.  Thus, the Veteran did have symptoms in service that could be attributed to a prostate disorder to include BPH or prostatitis.  

He has claimed treatment in 1978 at VAMC Palo Alto; however, the VAMC has responded that they have no records for the Veteran from January 1978 to December 1987.  This would include any archived records.  Although that was the official response to the records request, the Board believes that the Veteran likely did receive treatment at the VAMC for some period of that time, although not beginning in 1978.  The treatment may have been for different conditions as noted in the discussion of mononucleosis.  

The Veteran submitted an appointment card that listed several GU clinic appointments in 1978.  He has not provided any medical records associated with those appointments despite being able to produce older VA records, to include the appointment card, a VA patient card and reimbursement form.  Further, the copy of the VA patient card he submitted was for an address not used by the Veteran until the end of 1982 and not for an address used by him with his education benefits from 1978 to 1982.

The cited VA Form 22-1999b noted that the Veteran was treated for mononucleosis in 1980.  This would correspond to the June 1980 VA Form 10-10 request for VA treatment that was included in the records from VAMC Oklahoma City.  The VA form also had a different address for the Veteran at that time from the address shown on the VA patient card submitted by the Veteran.  

The Veteran reported the onset of his BPH as being in January 1979 at the time he submitted his claim for pension benefits in June 1999.  

The records from VAMC Oklahoma City cite to a long history of prostate problems for the Veteran.  He was noted for having recurring bouts of prostatitis and treatment for prostadynia.  BPH was not reflected in the 1986-1987 treatment records.  

The Veteran submitted a copy of a reimbursement form for an appointment for a cystoscopy at VAMC Palo Alto in April 1986.  The cystoscopy clearly related to a GU evaluation.  As the form was signed by VA personnel, it does reflect that the Veteran was seen at the VAMC in 1986 despite the lack of records.

The Board finds that the VA examiner mistakenly stated that there were multiple VA treatment entries for the Veteran in 1978.  This conclusion is supported by the examiner's reference to diagnoses of prostatitis and prostadynia that were only made in the 1987 VA treatment records and these are the entries referred to by the examiner.  The examiner opined that the Veteran's BPH was not related to service.  In support of her opinion she appeared to rely on medical literature that indicated most men would have BPH if they lived to a certain age.  She also felt the diagnoses of prostatitis and prostadynia were unrelated to his claimed BPH but did not provide a rationale for this.  

The VA and private treatment records from 1994 to 2007 document continued treatment for BPH.  

Upon review of the totality of the evidence, the Board finds that the preponderance of evidence is in favor of a grant of service connection for the Veteran's claimed prostate disorder.  He has consistently reported a long history of prostate problems.  His STRs provide some evidence of that.  His earliest VA records from 1986 support a long history of prostate-related problems and treatment with medication as well.  He indicated an onset of January 1979 at the time of his claim in June 1999, although this is not objectively supported.  Accordingly, service connection for BPH is granted.

B.  Service Connection for Diabetes Mellitus

The Veteran's STRs are negative for evidence of diabetes mellitus or symptoms that have been identified by a medical professional as associated with diabetes mellitus.  

The Veteran has not alleged any treatment in service.  In his NOD he felt the type of food he was fed in service lead to the development of his diabetes mellitus.  At his hearing in November 2006 he related the same theory about food to include carbohydrates and chocolate.  He also thought chemical exposure might be responsible.  He has not submitted any objective evidence in support of his contentions.  

As noted the Veteran identified the onset of his diabetes as November 1993 when he submitted his pension claim in 1999.  His June 2001 statement to a VA physician of being diagnosed with diabetes mellitus seven years earlier is consistent with the 1999 report.

Although the VA appointment card reflects appointments in the "endo/diab" clinic, there are no records to reflect that a diagnosis of diabetes mellitus was ever made or treatment provided.  Unlike the Veteran's prostate disorder, the early VA records from 1986 to 1988 do not show a history of diabetes.  In fact, the Veteran had a specific blood draw to check his glucose in 1987 and the results came back as within the normal range according to the laboratory report.  The VA records did not reflect any medication required for treatment of claimed diabetes while they noted his need for medication refills in regard to his prostate problems.

The VA examiner said the Veteran reported treatment for diabetes beginning in 1988 although this was questioned.  

The private treatment records do establish a diagnosis of adult onset diabetes mellitus as reflected in the October 1995 report from Dr. Vollmer and the July 1994 record from Dr. Smith.  However, there are no medical records that relate the Veteran's diabetes mellitus to his military service.  

The Board notes that lay evidence in the form of statements is competent evidence to establish evidence of symptomatology where symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the absence of contemporaneous treatment records is not dispositive.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  In some cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay evidence can be sufficient to establish diagnosis of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  

In this case, the Veteran does not provide evidence of symptoms.  He relies on the appointment card to establish that he was seen for diabetes in 1978.  However, he did not make this assertion until several years after he submitted his claim.  The first medical evidence of diabetes is contained in the private records from 1994.

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377, n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Here the Veteran is not competent to relate the etiology of his diabetes mellitus to his military service.  There is no medical evidence of a chronic disease in service.  There is no probative evidence of diabetes mellitus being diagnosed within a year of service.  Although the Veteran has submitted his appointment card, he has not provided credible statements to show he was evaluated and/or treatment for diabetes mellitus in 1978.  The Board's assessment is supported by the Veteran's own earlier reported onset in November 1993 and repeating this assertion in June 2001 prior to his current claim for benefits.  The VA treatment records from 1986 to 1988 do not show diabetes mellitus as a matter of past medical history, the VA appointment card notwithstanding.  Moreover, the Board finds it likely that, if the Veteran was diagnosed with diabetes mellitus in 1978, he would have submitted a claim for disability compensation benefits at that time.  He was aware of filing for VA benefits as evidenced by his claim for outpatient dental treatment in February 1979 and his seeking education benefits beginning in 1978.  

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his or her claim, albeit with the statutorily mandated assistance of VA).  Here, the Veteran is relying entirely on the VA appointment card as evidence to substantiate his claim.  However, when that evidence is considered with all of the other evidence of record, it does not support a conclusion that diabetes mellitus was diagnosed at any time during 1978.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for diabetes mellitus and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

The Board notes that the Veteran responded to the September 2012 SSOC and, in particular, felt that the examiner was not competent to evaluate his claim.  He identified the examiner as a general practioner.  He felt that someone that was a specialist in endocrinology/diabetes should have conducted the examination.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, if a claimant is to challenge the competency of an examiner, they must do so before the Board.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009).  However, the Veteran must present something more than just a general disagreement with the medical opinion of the examiner.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012). 

The Veteran has only stated that he believed the examiner was a general practioner.  He has not challenged her medical competency but has expressed his belief that his case should have been handled by someone with expertise in endocrinology or diabetes.  The Veteran has also not provided any evidence that the VA examiner was not competent to render the opinion.  As stated by the Court in Monzingo, the Veteran has failed to demonstrate that he has the competence to rebut the VA examiner's opinion.  Id.  

C.  Veterans Claims Assistance Act of 2000

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim for benefits in February 2004.  The RO wrote to him in June 2004.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  The RO informed the Veteran on the types of evidence he could submit that would support his claim for service connection.  He was asked to submit any medical reports he had in his possession. 

The Veteran did not respond to the letter and his claim was denied in October 2004.  He submitted his NOD in February 2005.  He identified additional medical evidence that may be supportive of his claim at that time.

Additional evidence was added to the claims folder.  The Veteran was issued a statement of the case in February 2006.  He perfected his appeal in March 2006.  At that time he submitted additional evidence in support of his claim.

The Veteran was provided with notice as to how VA determines disability ratings and effective dates in March 2006.  See Dingess, supra.

The RO wrote to the Veteran in April 2007.  He was again advised of what was required to substantiate his claim for service connection.  

The Board remanded the case for additional development in May 2010.  The AMC conducted the development and returned the case to the Board.  The Board again remanded the issue of service connection for diabetes mellitus in August 2011.

Upon completion of the requested development by the AMC, the case was returned to the Board for appellate review.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements, testimony and submission of several VA documents and records well as identifying evidence for VA to obtain.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, VA treatment records, private medical records, and a VA examination.  A search for missing VA records was conducted with documentation of the unavailability of those records.  The Veteran testified at a hearing at the RO in November 2006.

The Board finds that the August 2011 examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well supported opinion based on consideration of the full history of the disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for benign prostatic hypertrophy is granted.

Entitlement to service connection for diabetes mellitus is denied. 


REMAND

As noted in the Introduction, the Veteran appealed the denial of service connection for cataplexy and narcolepsy.  The Joint Motion submitted by the Veteran's attorney and VA's General Counsel cited to the Veteran's report to Dr. Vollmer that he would fall asleep in formation in service.  Also, that he fell asleep and cut his finger while using a meat slicer in service.  Finally, the Veteran gave evidence that he had fallen asleep while driving a car and had an accident.  The Joint Motion provided that the Veteran was competent to relate what he experienced in service.

In light of the Veteran's statements of events that happened to him in service that he said were related to his falling asleep and evidence of a current disability the requirements to obtain an examination were said to be met.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  

The Joint Motion also referenced that the Veteran submitted a request for VA to obtain military records relating to treatment he received for his motor vehicle accident (MVA) in service.  He submitted the request in February 2005.  It was noted that the record did not reflect any effort by the RO to obtain the requested records.  The Joint Motion directed that appropriate efforts be made to obtain the records on remand.  

A review of the Veteran's STRs does reflect that he was treated for lacerations of his left index finger on several occasions.  In May 1975 he suffered a cut to the left index finger while cutting meat.  There was no reference to the Veteran having fallen asleep at the time.  In November 1976 he was treated again for a laceration of the left index finger.  The circumstances regarding the laceration were not recorded.  In August 1977, the Veteran was treated for an avulsion of a piece of flesh from his index finger, the hand was not identified.  

The STRs also reflect that he was hospitalized at Fort Carson, Colorado, for treatment for a concussion sustained in a MVA in October 1976.  The records associated with that period of hospitalization are not included in the STRs.  This is the MVA referenced in the Joint Motion.  On remand, efforts to obtain those records must be made and such efforts documented in the claims folder.

Finally, the Joint Motion noted the Veteran gave several statements of falling asleep in service to include during formation.  He testified in that regard at a hearing at the RO in November 2006.  He said he would be called out by his drill sergeants and made to do push-ups.  He did not testify regarding other events involving falls relating to his falling asleep; however, the STRs document a number of falls where the Veteran was seen for complaints of back pain.  He was noted to have fallen in the mess hall on one occasion and fallen on some steps at another time.  The Veteran's allegations of falling asleep in service must be addressed at his examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify the sources for all VA and non-VA health care providers who have treated him for his claimed disorder.  After securing the necessary releases, obtain copies of pertinent records that are not already of record.

2.  The RO/AMC must contact the appropriate source to obtain records associated with a period of hospitalization in service.  The Veteran's STRs document that he was hospitalized at the Army hospital located at Fort Carson, Colorado, in October 1976.  The STR entries note the Veteran was in a MVA and suffered a concussion.  All of the treatment records associated with that period of hospitalization must be requested.  

Any response to the request for records must be documented in writing and associated with the claims folder.  This is a direct requirement of the Joint Motion.  

3.  Only upon completion of the above development, the Veteran should be afforded a VA examination by a physician to address the issue involving his claim for service connection cataplexy and narcolepsy.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is advised that the Veteran claims that he suffered episodes of cataplexy/narcolepsy in service that were manifested by him falling asleep.  He alleges this occurred while standing in formation.  He also claimed that he sliced his finger on a meat slicer because he fell asleep while operating the slicer.  The Veteran was in a MVA in October 1976 and STRs show he suffered a concussion at that time.  The STRs also document a number of falls in service but they are not attributed to cataplexy/narcolepsy in the several clinical entries.

The Veteran has received multiple post-service diagnoses of cataplexy/narcolepsy as reflected in the private and VA treatment records in the claims folder.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the currently diagnosed cataplexy/narcolepsy can be related to the Veteran's military service.  A complete rationale must be provided for any opinion expressed.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  (The United States Court of Appeals for Veterans Claims stated in Jones that the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, Id. at 390.)

4.  The RO/AMC should review the examination report to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any other development deemed appropriate, the RO/AMC should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO/AMC.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


